Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on 2/23/2022.
The application has been amended as follows: 
--Claim 3 -- The rotary screw compressor as claimed in claim 1, further comprising an insert key, and the engaging end having a first snap slot formed along an axis of the motor housing, and the centering bushing having a second snap slot formed along the axis of the motor housing thereof, and the insert key being snapped into the first snap slot and the second snap slot.
Allowable Subject Matter
Claims 1- 4, 7, 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1:  Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a rotary screw compressor comprising a filling tube, a guide tube, a cooling passage disposed between inner surface and an outer surface of the motor housing, wherein the cooling passage is a spiral flow channel, the motor housing has a second 
Claim 2 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a rotary screw compressor comprising a filling tube and a guide tube, a cooling passage disposed between the inner surface and the outer surface of the motor housing, the cooling passage comprises two circular flow channels and a plurality of straight flow channels coupled between the two circular flow channels extend in a direction parallel to an axis of the motor housing, the motor housing has a second opening and a third opening sequentially arranged in a direction away from the compressor assembly, the second opening is coupled between one of the circular flow channels and the filling tube, and the third opening is coupled between the other circular flow channel and the guide tube" as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/24/22